   Case: 1:20-cv-02072 Document #: 29 Filed: 05/26/20 Page 1 of 4 PageID #:707




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS

DALE WATERS, Derivatively on Behalf of         Case No. 1:20-cv-02072
Nominal Defendant THE KRAFT HEINZ
COMPANY,                                       Honorable Robert M. Dow, Jr.

                   Plaintiff,

      v.

ALEXANDRE BEHRING, et al.,

                   Defendants,

      and

THE KRAFT HEINZ COMPANY,

                   Nominal Defendant.

STEPHEN SILVERMAN and CHARLOTTE                Case No. 1:20-cv-02257
HAYS, Derivatively on Behalf of THE KRAFT
HEINZ COMPANY,                                 Honorable Sara L. Ellis

                   Plaintiffs,

      v.

ALEXANDRE BEHRING, et al.,

                   Defendants.

     – and –

THE KRAFT HEINZ COMPANY, a Delaware
corporation,

                   Nominal Defendant.
    Case: 1:20-cv-02072 Document #: 29 Filed: 05/26/20 Page 2 of 4 PageID #:708




 IAN GREEN, Derivatively on Behalf of THE                Case No. 1:20-cv-02258
 KRAFT HEINZ COMPANY,
                                                         Honorable Virginia M. Kendall
                       Plaintiff,

        v.

 ALEXANDER BEHRING, et al.,

                       Defendants,

        -and-

 THE KRAFT HEINZ COMPANY, a Delaware
 Corporation,

                       Nominal Defendant.

                                                         Case No. 1:20-cv-02259
IN RE KRAFT HEINZ SHAREHOLDER
DERIVATIVE LITIGATION
                                                         Honorable Robert M. Dow, Jr.



    NOTICE OF AGREED MOTION FOR REASSIGNMENT OF RELATED CASES

       PLEASE TAKE NOTICE THAT on June 5, 2020, at 9:15 a.m., or as soon thereafter as

counsel may be heard, counsel for Defendants Alexandre Behring, John T. Cahill, Gregory E.

Abel, Tracy Britt Cool, Feroz Dewan, Jeanne P. Jackson, Jorge Paulo Lemann, John C. Pope,

Marcel Herrmann Telles, Alexandre Van Damme, George Zoghbi, Bernardo Hees, Paulo Basilio,

David H. Knopf, Christopher R. Skinger, and Vince Garlati shall appear by telephone before the

Honorable Robert M. Dow, Jr., or any judge sitting in his stead, and there and then present their

Agreed Motion for Reassignment of Related Cases.




                                                2
    Case: 1:20-cv-02072 Document #: 29 Filed: 05/26/20 Page 3 of 4 PageID #:709




Dated: May 26, 2020                               Respectfully submitted,



PAUL, WEISS, RIFKIND, WHARTON                     JENNER & BLOCK LLP
& GARRISON LLP
                                                  BY: /s/ Dean N. Panos
Daniel J. Kramer (admitted pro hac vice)          Dean N. Panos (Il. ARDC # 6203600)
Andrew J. Ehrlich (admitted pro hac vice)         Howard S. Suskin (Il. ARDC # 6185999)
William A. Clareman (admitted pro hac vice)       Gabriel K. Gillett (Il. ARDC # 6328233)
1285 Avenue of the Americas                       353 N. Clark Street
New York, NY 10019-6064                           Chicago, IL 60654-3456
Phone: (212) 373-3000                             Phone: (312) 222-9350
Fax: (212) 757-3990                               Fax: (312) 527-0484
dkramer@paulweiss.com                             dpanos@jenner.com
aehrlich@paulweiss.com                            hsuskin@jenner.com
wclareman@paulweiss.com                           ggillett@jenner.com
Counsel for Defendants                            Counsel for Defendants




                                              3
    Case: 1:20-cv-02072 Document #: 29 Filed: 05/26/20 Page 4 of 4 PageID #:710




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Agreed Motion

for Reassignment of Related Cases was filed on May 26, 2020 with the Clerk of the Court using

the CM/ECF system, which will effect electronic service on all parties and attorneys registered to

receive notifications via the CM/ECF system.


                                               By: /s/ Dean N. Panos
                                                    Dean N. Panos
